Citation Nr: 0033183	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  97-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for head 
trauma with headaches.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for limitation of 
motion of the cervical spine.  

5.  Entitlement to service connection for loss of visual 
acuity claimed as blurred vision.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from April 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The issued of service connection for tinnitus, PTSD, 
limitation of motion of the cervical spine, and loss of 
visual acuity are addressed in the REMAND portion of the 
decision, below.  


FINDINGS OF FACT

1.  In July 1980, the RO denied service connection for a head 
injury.  The RO notified the veteran of that denial but he 
did not initiate an appeal. 

2.  Evidence received since the July 1980 denial is so 
significant that it must be considered with all the evidence 
of record to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The July 1980 denial of service connection for a head 
injury is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for head trauma with headaches.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his original claim for service 
connection for a head injury in July 1979.  The RO denied 
that claim in July 1980.  Although the RO notified the 
veteran of that denial, he did not initiate an appeal.  
Therefore, the RO's decision of July 1980 is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2000).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").     

The evidence of record at the time of the July 1980 denial 
included service medical records, the report of a VA 
examination, and written statements and testimony from the 
veteran.  Evidence received since the July 1980 denial 
includes various VA and private medical records and reports 
and hearing testimony from the veteran.  Specifically, during 
the July 2000 Travel Board hearing, the veteran testified 
that his service medical records were incomplete.  He also 
discussed the particular circumstances of the treatment that 
would be reflected in the missing records.  The Board finds 
that this testimony is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108.  However, as discussed in 
detail below, the Board finds that additional development is 
required before the Board may proceed to evaluate the claim 
on its merits.    


ORDER

The claim for service connection for head trauma with 
headaches is reopened.  To this extent, appeal is granted.  


REMAND

The Board observes that recent legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist veterans in developing facts pertinent to their 
claims, and expanded VA's duty to notify the veterans and 
their representatives as to certain facets of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).  
In light of this new legislation, the Board has identified 
several areas of concern that form the basis of this remand.  
However, the Board emphasizes that the specific areas of 
concern addressed in this remand are not intended to 
represent an all-inclusive list of difficulties requiring 
attention under the new legislation.  On remand, the RO 
should take care to address all other notice and duty to 
assist requirements implicated by the new law.    

First, during the July 2000 Travel Board hearing, the 
veteran's representative specifically alleged that the 
veteran's service medical records were incomplete.  In 
particular, the service medical record dated February 3, 1972 
indicated that the veteran was to be seen at the 24th 
Evacuation Hospital on February 7, 1972.  However, there are 
no subsequent service medical records, other than the 
veteran's April 1972 separation examination report.  The 
veteran asserts that the records in question pertain to an 
incident in which he was hit by a military truck, incurring 
multiple injuries, including head trauma with headaches, 
tinnitus, a neck disorder, and vision loss.  It is noted that 
the truck accident, if verified, may also serve as a stressor 
for purposes of establishing service connection for PTSD.  A 
remand is required for the purpose of investigating the 
possible existence of additional service medical records.  
The Board emphasizes that the discovery of additional service 
medical records may have a significant impact on the 
veteran's claim for service connection for head trauma, which 
was reopened above.  See 38 C.F.R. § 3.400(q)(2) (2000); 
Spencer v. Brown, 4 Vet. App. 283 (1993).

Second, the veteran has asserted that he was attacked and 
beaten on different occasions in service.  In September 1997, 
the RO requested from the National Personnel Records Center 
(NPRC) military police reports dated from July 1971 to 
September 1971.  The January 1998 response from NPRC stated 
that the information requested was "not in file."  It is 
unclear from this response whether such records do not exist 
or such records would be located elsewhere.  Moreover, 
recently passed legislation sets forth specific requirements 
for VA to notify the veteran of its inability to locate 
certain records, to describe the efforts made to obtain those 
records, and to set forth what additional action will be 
taken to secure the records.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)(2)).  In addition, when attempting to 
obtain records from a federal department or agency, the new 
legislation requires VA to continue efforts to obtain the 
records until it is reasonably certain that such records do 
not exist or that further efforts would be futile.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(b)(3)).  On remand, the RO 
should make every attempt to comply with these new mandates.  

In a similar vein, the Board observes that an incident report 
may have been completed in connection with the truck accident 
described by the veteran.  The evidence of record suggests 
that the accident occurred in early January 1972 when the 
veteran was on base in Long Binh, Vietnam.  The RO should 
craft an inquiry to NPRC or other appropriate facility 
concerning this possibility.   

Third, the Board observes that the August 1995 VA examination 
report provides a diagnosis of PTSD based on the veteran's 
reported experiences in Vietnam.  The RO has denied that 
claim due to a lack of a verified stressor.  However, review 
of the claims folder reveals that the RO has not assembled a 
complete summary of the veteran's alleged PTSD stressors for 
attempted verification by U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  If the available 
stressor information is too vague to be verifiable, a 
response from USASCRUR personnel to that effect is required.  
In such an instance, the veteran must be notified of the 
USASCRUR response and given an opportunity to provide more 
specific information.      

Fourth, an October 1997 response to a request for records 
from Mary Immaculate Hospital indicated that it had no 
records for the veteran for the dates indicated.  However, 
review of the release of medical information completed by the 
veteran showed no specified treatment dates.  On remand, the 
RO should ask the veteran to complete a new release of 
medical information, ensuring that the dates of treatment are 
specified on the form, so that the RO may be assured a more 
accurate response from the hospital.    

Finally, review of the claims folder reveals that the veteran 
was scheduled for a VA psychiatric examination only.  The 
veteran reports having current problems with tinnitus, neck 
symptoms, and vision loss.  In addition, VA outpatient 
records reflect treatment for headaches and vision 
examinations.  The Board finds this evidence sufficient to 
trigger the need for an examination for his other alleged 
disorders pursuant to the new legislation.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C.A. § 5103A(d)).   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact NPRC and 
request that they institute a search for 
additional service medical records, 
specifically any records dated from 
February 1972 from the 24th Evacuation 
Hospital.  If no additional records are 
found, a response to the effect is 
required.  The RO should also request 
from NPRC a clarification of its January 
1998 response concerning a search for 
military police records.  Finally, the RO 
should request NPRC or other appropriate 
facility to search for an accident report 
for a truck accident occurring in early 
January 1972 on base at Long Binh, 
Vietnam.  The RO must apprise the veteran 
of its efforts to obtain these records as 
provided by law.  

2.  The RO should prepare a summary of 
the veteran's alleged stressors and send 
a copy of this summary, a copy of the 
veteran's DD 214, and all associated 
service documents to USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  The USASCRUR should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors, to include 
the unit history for the unit the veteran 
was assigned to while in Vietnam.  

3.  The RO should request that the 
veteran complete a release of medical 
information for Mary Immaculate Hospital 
with instructions to provide approximate 
treatment dates.  After securing the 
completed release, the RO should attempt 
to obtain those records.  As provided by 
law, the RO should notify the veteran of 
any inability to obtain the records.       

4.  The veteran should be afforded the 
appropriate VA examination(s) for the 
evaluation of his alleged head trauma 
with headaches, tinnitus, neck disorder, 
and loss of visual acuity.  All indicated 
tests and studies should be performed as 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner(s) for review prior to the 
examination.  The examiner is asked to 
identify and describe any current 
disability associated with the veteran's 
alleged disorders.   

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

6.  After satisfying any necessary notice 
or development requirements in addition 
to the actions specified above, the RO 
should readjudicate the veteran's claims 
for service connection for head trauma 
with headaches, tinnitus, PTSD, 
limitation of motion of the cervical 
spine, and loss of visual acuity claimed 
as blurred vision.  If the disposition of 
any claim remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeal

 



